Citation Nr: 0202877	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  95-41 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, 
claimed as due to head injuries in service.

2. Entitlement to service connection for a left ear disorder, 
claimed as due to head injuries in service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The record indicates that the veteran had active service from 
August 1941 to December 1945, and a period of active and 
inactive Reserve service that ended in December 1952.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
an August 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In December 1998, the veteran was afforded a Travel Board 
hearing at the RO, before the undersigned Member of the 
Board.

In the interest of due process, in August 1999, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109, 
in response to the appellant's claim of entitlement to 
service connection for Parkinson's disease and a left ear 
disorder as residuals of head injuries in service.  See 38 
U.S.C.A. § 7109(a) (West 1991) and 38 C.F.R. § 20.901 (2001).  
See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  In 
September 1999, the Board received the opinion and the 
appellant and his representative were given an opportunity to 
present additional argument; in December 1999, the veteran 
submitted a written statement and additional medical 
evidence, some duplicative of that previously received.

In a March 2000 decision, the Board denied the claims of 
entitlement to service connection for Parkinson's disease and 
a left ear disorder as residuals of head injuries in service.  
The Board found that the preponderance of the evidence was 
against the claim that Parkinson's disease was related to an 
in-service incident, and determined that the claim for 
service connection for a left ear disorder was not well 
grounded because there was no current diagnosis of a left ear 
disorder.

The veteran appealed the Board's March 2000 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, an Unopposed Motion for Remand was filed by the 
VA General Counsel, averring that remand was required due to 
the recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of January 2001, the CAVC vacated the 
Board's decision and remanded the matter, pursuant to the 
General Counsel's motion.  As set forth in detail below, the 
VCAA substantially amended existing law regarding the 
requirement of a well-grounded claim and the notice and 
assistance to be afforded claimants for veteran's benefits.  
A copy of the CAVC's Order in this matter has been placed in 
the claims file.

The Board notes that the veteran has had an appointment on 
file, since 1994, of the American Legion as his 
representative in VA claim matters.  He engaged an attorney 
to represent him in the aforementioned litigation in the 
CAVC.  After the Court's remand, the Board wrote to the 
veteran's attorney, in March 2001, to provide an opportunity 
for the submission of additional argument and evidence.  The 
Board was subsequently advised that the attorney had 
withdrawn from the case.

In May 2001, the Board wrote directly to the veteran, to 
advise him that, unless he directed to the contrary, his 
representation before VA would continue to be handled by the 
American Legion, pursuant to his existing appointment.  In 
addition, the veteran was provided the opportunity to submit 
additional argument and evidence, and was advised that his 
representative would have an opportunity to advance further 
argument on his behalf.  The veteran has not responded to 
that letter.

In October 2001, the American Legion filed a Written Brief 
Presentation with the Board, arguing for favorable action on 
the veteran's claims.


FINDINGS OF FACT

1. No competent evidence has been submitted to demonstrate 
that the veteran currently has a left ear disorder which 
had its origin in service, nor is any currently diagnosed 
bilateral ear disorder, either tinnitus or hearing loss, 
shown to be related to service.

2. Parkinson's disease was not present in service or 
manifested within one year thereafter, and the evidence 
preponderates against a finding that currently diagnosed 
Parkinson's disease is related to service or any incident 
of service.


CONCLUSIONS OF LAW

1. A left ear disorder was not incurred in military service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a) (West 
1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).

2. Parkinson's disease was not incurred in military service, 
nor may Parkinson's disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(24), 106, 1110, 
5107(a) (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The veteran seeks service connection for Parkinson's disease 
and a left ear disorder.  Before addressing these issues, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of 
the detailed statement of the case (SOC) dated in October 
1995 and supplemental statements of the case (SSOC) dated in 
February 1996 and February 1997, issued during the pendency 
of this appeal, of the pertinent law and what the evidence 
must show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this 
matter.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board notes that some of the 
veteran's service medical records are evidently unavailable 
from the National Personnel Records Center (NPRC).  The Board 
is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  In particular, as will be discussed 
below, the Board will assume, for the purpose of this 
decision, that the veteran's acount of in-service events is 
as he has testified.

Therefore, the Board finds that all facts that are relevant 
to the issues being decided today have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, ___ Vet. App. 
___, No. 00-51 (Aug. 30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

As noted above, the veteran's active duty extended from 
August 1941 to December 1945.  The record does not contain an 
entrance examination for his initial service as an enlisted 
man, but, when he was examined for appointment to Officer 
Candidate School in February 1942, the veteran's ears and 
neurological system were normal, and he was found qualified 
for the appointment.  Similarly, a physical examination at 
the time of his discharge as an enlisted man to accept his 
commission, in May 1942, revealed no abnormality of his ears, 
hearing, or nervous system.  Available service medical 
records include those for a September 1941 allergic reaction 
to Tetanus vaccine, and for September 1942 treatment for 
tonsillitis.  When examined for separation from active 
service as a Captain, in October 1945, the veteran's ears, 
including tympanic membranes, were normal, as was the 
neurologic portion of the examination.  The available service 
medical records do not show complaints or treatment of head 
injuries.

On his March 1994 claim, the veteran reported head injuries 
in Officer Candidate School at Fort Knox in March 1942 and, 
in 1945, in Bitburg and Regensburg, Germany.  He said that 
the injuries in Germany were treated at a field hospital.

Post-service medical records include a May 1989 letter from 
Elizabeth Shuster, MD, a neurologist at Mayo Clinic, in 
Jacksonville, Florida, who reported that she had examined the 
veteran in April in connection with a one-year history of 
slowing in speech, thinking, and ambulation.  She noted that 
the referring physician had diagnosed early Parkinson's 
disease.  After her examination, including computerized 
tomography of the brain that showed diffuse cerebral atrophy 
but not hydrocephalus, Dr. Shuster agreed with the diagnosis.  
In addition, she reported that the veteran was seen at Mayo 
Clinic's ear, nose, and throat clinic due to his report of 
"rumbling" in the ears, but the specialist felt that the 
"rumbling" was due to Eustachian tube dysfunction and did 
not recommend treatment.  She did not address the etiology of 
the veteran's Parkinson's disease.

The veteran submitted treatment records from Thomas Snyder, 
MD, dated from March 1992 to August 1995, and a June 1994 
letter to the RO.  The records include a report of magnetic 
resonance imaging (MRI) that showed signal hypointensity in 
the striatum compatible with a diagnosis of multisystem 
atrophy.  Other records reflect treatment of the veteran's 
Parkinson's disease and his response thereto, but none 
address its etiology.  On a February 1994 record, it is noted 
that the veteran told the doctor that he had a "momentary 
concussion" after a head injury in service during World War 
II, and asked whether head injuries had caused his 
Parkinson's disease.  The doctor did not report his answer.

In a March 1994 report, Frank Rubino, MD, a neurologist at 
Mayo Clinic, noted the 1989 evaluation at Mayo and the 
earlier diagnosis of Parkinson's disease.  He also noted an 
evaluation by the otolaryngology clinic that revealed high 
frequency, symmetric, sensorineural hearing loss, 
presbycusis, and probable Eustachian tube dysfunction.  Dr. 
Rubino noted that the veteran had a family history of inner 
ear problems and found it interesting that two of his sisters 
have Parkinson's disease. The veteran reported that he 
suffered a concussion during World War II.  The physician's 
impression was Parkinson's disease.  According to this 
medical specialist, many of the veteran's symptoms improved 
but the two most significant problems, hesitation or freezing 
while walking and a marked hypokinetic dysarthria, probably 
would not respond to medication.  The doctor did not address 
the etiology of the veteran's Parkinson's disease.

VA outpatient treatment records, dated from April 1993 to 
March 1994, reflect medication provided to the veteran.  The 
records are not referable to the etiology of the veteran's 
Parkinson's disease.

In a May 1994 statement, A. W. reported that, from July 1944 
to June 1945, he was the Communications Chief, and served 
under the veteran who was the Communications Officer, for the 
17th Armored Group, XII Corps, Third Army.  The veteran's 
comrade recalled "several occasions" during that period 
when the veteran sustained head injuries.  One head injury 
occurred when the veteran jumped from a jeep that came under 
fire from enemy aircraft.  Another occurred when the veteran 
was "jostled around" inside a half-track vehicle and lost 
consciousness.

At a September 1995 personal hearing at the RO, the veteran 
testified that he sustained a head injury in an armored 
vehicle during training at Fort Knox, Kentucky.  He said 
there was no laceration, but he lost consciousness for a few 
seconds.  He sustained another head injury in Germany, when 
he jumped from a jeep that came under fire from enemy 
aircraft.  He did not lose consciousness on that occasion 
but, since some of his responses during the hearing were 
inaudible, perhaps due to dysarthria, it was unclear whether 
he was wearing a helmet or suffered a laceration.  He 
sustained a third head injury in a tank that ran off a German 
road, but it was unclear whether he lost consciousness or 
suffered a laceration.  Though it is not entirely clear 
because the veteran's responses were sometimes inaudible, it 
appears that he had headaches for a few hours after these 
injuries but no blurring of vision or ringing in the ears.  
With regard to his left ear, the veteran said that the 
eardrum was punctured, but it is not clear from the 
transcript whether that injury occurred in service or after.  
Currently, he was hearing a rumbling sound in both ears.  
Again, his responses were not always audible, but it appears 
that he had trouble in airplanes because the pressure in his 
left ear would not equalize.  He said that the injuries in 
Germany were treated in field hospitals.

At the hearing, the veteran submitted copies of portions of 
two monographs.  One, apparently titled "Parkinson's: A 
Patient's View" said, under the heading "Cause": "An 
estimated seven out of every eight patients who show signs of 
parkinsonism have the primary or 'idiopathic' form of the 
disorder-Parkinson's disease itself-the cause of which is 
still unknown.  (A small number of patients with parkinsonian 
symptoms have what is termed 'secondary parkinsonism,' which 
may be precipitated by adverse reactions to certain drugs 
given for other illnesses, or may follow viral infection."  
The excerpt did not mention head injury as a possible cause 
of Parkinson's disease.

Another monograph, apparently titled "The Parkinson's 
Disease Handbook," said, under the heading "Myths:"  Many 
[patients] blame some traumatic experience, or perhaps some 
injury or illness [for the Parkinson's disease].  A surgical 
operation may seem to have marked the onset of symptoms.  
There is no medical evidence that factors such as these cause 
the disease, although it is possible that they provide a 
trigger in some cases."

In an April 1995 letter, Ronnie Burak, Ph.D., recounted the 
specialist's efforts to help the veteran with his hesitation, 
or freezing, while crossing thresholds, entering or exiting 
elevators, or entering crowded rooms.  He did not address the 
etiology of the veteran's Parkinson's disease.

The medical evidence also reveals that, apparently, a gene 
has been discovered, the mutation of which was been 
associated with the combination of Parkinson's disease and 
hearing impairment.  The veteran underwent testing of his 
deoxyribonucleic acid in a search for that gene mutation.  A 
February 1995 report from Emory Clinic noted that the veteran 
had two sisters with tremor-predominant Parkinson's disease, 
and that all three had tinnitus.  However, in a May 1995 
letter, Jorge Juncos, MD, of the neurology section of Emory 
Clinic, advised the veteran that the tests were normal.  Dr. 
Juncos saw the veteran again in July, but neither the May 
letter nor the July progress note included a discussion of 
the etiology of the veteran's Parkinson's disease.

In a July 1995 letter to the veteran, Dinah Tottenham Orr, 
Executive Director of the Parkinson's Disease Foundation, 
said:  "As to your question about head injury and 
Parkinson's disease, the answer is not clear.  It is 
generally conceded that head injury may contribute to the 
development of PD, but I understand that repeated blows to 
the head are more often implicated than is one traumatic 
event."

An October 1995 consultation report by the audiology 
department of the Emory Clinic noted the veteran's complaints 
of occasional roaring noise in the right ear, occasional 
high-pitched tinnitus in the right ear, and high-pitched 
tinnitus in the left ear during the day.  A history of 
several head injuries was noted.  Findings included hearing 
thresholds that were normal-to-borderline to 1,000 Hertz, and 
sloping, thereafter, to severe-to-profound bilateral hearing 
loss.  The report did not address the etiology of the 
veteran's hearing disorders.

In his November 1995 substantive appeal, the veteran reported 
that he was seeking a letter from Dr. Juncos regarding a 
possible link between his Parkinson's disease and head 
injuries in service.  In a January 1996 letter to the 
veteran, Dr. Juncos said that a "fairly robust body of 
literature" implicated head injury as one of the etiologies 
of Parkinson's disease.  He enclosed several monographs, 
submitted by the veteran, that are summarized below.  
Specifically, Dr. Juncos said that, among unselected 
Parkinsonian patients, as many as two or three percent of the 
cases could be due to trauma that occurred, typically, twenty 
to forty years before the onset of parkinsonism.  He also 
noted that the veteran's Parkinsonism included atypical 
features, as did most of the cases of post-traumatic 
Parkinsonism cited in the articles he enclosed.

The veteran submitted a 1991 article titled "Viewpoint: Head 
Trauma as a Risk Factor for Parkinson's Disease", by Doctor 
Matthew Stern, Department of Neurology, Graduate Hospital and 
the University of Pennsylvania Medical Center, that referred 
to three other studies which found a statistical relationship 
between head trauma and Parkinson's disease.  See 6 
Management Disorders, No. 2, pages 95-97 (1991).  In his own 
study, Parkinson's disease patients were more likely than the 
controls to have had head trauma severe enough to cause 
vertigo or dizziness, blurred or double vision, seizures or 
convulsions, transient memory loss, personality changes, or 
paralysis.  Two of the other studies cited "recall bias" as 
a possible explanation for the difference in prevalence of 
head trauma between patients and controls.  That is, persons 
with a chronic disease are more likely than healthy persons 
to remember relatively trivial injuries in their quest to 
explain their symptoms.  However, the third study attempted 
to preclude recall bias by counting only head trauma that 
resulted in loss of consciousness, on the theory that even 
healthy persons would remember such an episode.  The author 
distinguished, by symptomatology and postmortem findings, 
boxer's encephalopathy and Alzheimer's disease, both of which 
may also be associated with head trauma, from Parkinson's 
disease.  He noted, however, a pathologic link between 
Alzheimer's disease and boxer's encephalopathy that suggested 
to him a more complex relationship than had previously been 
appreciated, between head trauma and its effects on the 
brain.  He also noted that a significant percentage of 
Parkinson's disease patients develop a dementia that is 
clinically and pathologically similar to Alzheimer's disease.  
He said that current evidence suggested that there is no 
single cause of Parkinson's disease and that it may result 
from a complex interaction of age, environmental factors, and 
even genetic predisposition.  He concluded that head trauma 
may be only one of several risk factors capable of combining 
in a predisposed person to precipitate the chain of 
pathological events that culminate in Parkinson's disease.

One of the three studies referenced in the above article was 
discussed in a 1990 article titled "Prior History of Head 
Trauma in Parkinson"s Disease" by Stewart Factor, DO, 
Department of Neurology, Albany Medical College.  6 
Management Disorders, No. 3, pages 225-229 (1990).  In 
questionnaires completed by 97 Parkinson's disease patients 
and 64 spouses acting as controls, 31 patients reported head 
trauma an average of 32.3 years before onset of Parkinson's 
disease and, of those, 20 reported head injury associated 
with alteration or loss of consciousness.  Among the 
controls, 11 reported head injury an average of 26 years 
earlier and, of those, five reported head injury associated 
with alteration or loss of consciousness.  Citing other 
investigations that produced similar results, the author 
concluded that head trauma may be a risk factor for 
Parkinson's disease.  However, he also referred to recall 
bias, and decided that the relationship between head trauma 
and Parkinson's disease is still tenuous.  The author cited a 
review that he and others had conducted two years earlier, of 
the history of head trauma as an etiological factor in 
Parkinsonism.  In that review, the authors reached three 
conclusions: first, significant head trauma can cause a 
Parkinsonian syndrome but such patients also have other 
neurologic and psychologic sequelae; second, the syndrome is 
rare; and, third, head trauma does not appear to be a primary 
etiologic agent in Parkinson's disease.

The veteran also submitted a 1987 article titled 
"Neurological Sequelae of Boxing" by Andrew Guterman and 
Robert Smith, Departments of Psychiatry and Neurology, 
University of Miami School of Medicine, and the Neurology 
Section of the Miami VA Medical Center, that described two 
types of head trauma that cause acceleration of the brain 
within the skull and one type that causes deceleration of the 
brain.  Sports Medicine ,4; 194-210 (1987).  Head trauma can 
cause hemorrhage or embolic events in the brain or it can 
cause traumatic, or boxer's, encephalopathy.  Traumatic 
encephalopathy is most often found in boxers used extensively 
for sparring who suffer repeated blows to the head or several 
knockouts per day.  The neuropathologic hallmark of 
Parkinson's disease-the loss and degeneration of pigmented 
neurons in the substantia nigra portion of the brain-has 
also been found in boxers with traumatic encephalopathy.  
According to the authors, that fact suggests that repeated 
blows to the head, as suffered in boxing, may cause 
degeneration in the extrapyramidal system.  The authors 
noted, however, that traumatic encephalopathy includes other 
manifestations that distinguish it from Parkinson's disease, 
and relate it to senile dementia of the Alzheimer's type.

An undated article entitled "Etiologies of Parkinsonism" by 
Leslie Geiger, MD, Assistant Clinical Professor of Surgery 
(Neurological), University of Southern California and Daniel 
Freeman Hospital, classified the etiologies of Parkinson's 
disease in what the author conceded was a simplified manner: 
drug-and toxin-induced; arteriosclerotic, idiopathic, and 
luetic; familial; post-encephalitic; and post-traumatic.  
With regard to Parkinson's disease due to trauma, the author 
said "[t]hat Parkinsonism may be a result of head injury has 
been noted in the literature since the 1920's but several 
authors have questioned the validity of this mechanism."  
The article further noted that, "[i]n particular there is 
doubt expressed whether a single blow to the head can cause 
the syndrome.  Parkinsonism which occurs in boxers who have 
sustained repetitive head traumata is more readily accepted 
(citations omitted)."  According to the author, other 
researchers "have directed their attention to the problem of 
adequacy of traumatic etiology and have concluded that a 
single injury is indeed sufficient cause under certain 
circumstances."  Further, it was noted that one of those 
researchers "presented confirmatory clinical and 
pathological studies of two patients.  The head injuries were 
followed by loss of consciousness and focal neurological 
deficits.  Upon resolution of the initial effect of the 
injury, but within the first two months after the trauma, 
Parkinsonism appeared and progressed to a severely 
incapacitating degree."  Further, "[i]t was concluded . . . 
that a properly directed blow . . . if not sufficiently 
severe to result in fatality, can cause a shearing trauma . . 
. causing necrosis of the neurones in the substantia nigra.  
True Parkinsonism can therefore accompany recovery from the 
acute head injury and persist permanently.  It would seem 
possible therefore that a single head injury can be a valid 
and sufficient cause of Parkinsonism if the criteria of 
severe head injury followed within a space of a few weeks by 
Parkinsonian symptoms are met."

A 1986 article titled "Epidemiological Studies of 
Parkinsonism in Sofia," by V.N. Chalmanov, Institute for 
Neurology, Psychiatry and Neurosurgery, Medical Academy, 
Sofia, Bulgaria, reported a ten-year study of 1,936 patients 
diagnosed with Parkinson's disease.  Neuroepidemiology 5; 
171-177 (1986).  Trauma was determined to be an "[o]ther 
possible etiological factor" for 40 (approximately 2.5 
percent) of the patients.  Heredity was found to be an 
additional factor in 6.5 percent of the cases.

A 1985 article titled "About Dementia in Atherosclerotic 
Parkinsonism" by A.G. Naku, V.M. Mikhlin, and E.A. Burbulya 
of the psychiatric faculty of the Kishinev Medical Institute, 
cited a study comparing 35 patients with atherosclerotic 
dementia and marked parkinsonism with 40 patients with 
atherosclerotic dementia but no significant extrapyramidal 
symptoms.  The group with both was found to have had a 
significant number of head injuries and neuroinfections.

In an April 1996 letter to Dr. Rubino, Dr. Juncos reported 
that the veteran's symptoms of festinating speech and 
"freezing" had worsened, as had other symptoms, in recent 
months.

In a September 1996 letter addressed To Whom It May Concern, 
Dr. Rubino, summarized the veteran's evaluation and 
treatment.  It was noted that, in 1994, the veteran reported 
that his left leg began to drag in 1988 or 1989.  His two 
major symptoms were motor blocks, or freezing, where he would 
be unable to move, and a marked hypophonic dysarthria so that 
it was difficult to understand his speech. However, he did 
not have a tremor and his condition did not respond to 
Sinemet, so there was some question as to whether he had 
Parkinson's disease or one of the paraparkinsonian syndromes.  
In addition, the veteran gave a history of head injury, and 
it was thought that his condition might be related to that.

In a September 1996 letter addressed To Whom It May Concern, 
Dr. Juncos stated that, based primarily on "hyperintensity" 
in the basal ganglia that appeared in T2 weighted images on 
MRI the brain, it was clear that the veteran had atypical 
Parkinsonian syndrome.  Contributing to that diagnosis were 
the facts that, in comparison with patients with the more 
common idiopathic form of Parkinson's disease, he had no 
tremor, he had a disproportionate amount of speech 
involvement, and his response to Sinemet was only modest.  
Dr. Juncos said that the veteran's condition, that fell under 
the rubric of a "parkinson-plus syndrome," has been 
described as a late sequela of multiple head trauma.

After a January 1997 neurology examination, Bruce Hartwig, 
MD, reported that, as a result of heavy shelling and being 
thrown from vehicles during World War II, the veteran 
sustained several concussions.  Currently, the veteran had no 
tremor, but had bradykinesia, his posture was stooped, his 
gait was slowed and he froze at doorways.  The impression was 
that the veteran had Parkinson's disease that was, more 
likely than not, associated with the head injuries he 
sustained in World War II.

After a January 1997 neurology examination, Carlos Gama, MD, 
reported that the veteran gave a ten-year history of 
Parkinson's disease characterized by motor blocks and 
deterioration, hypophonia, and mild dysphasia.  The doctor 
said that the veteran demonstrated typical features of 
Parkinson's disease, including inexpressive facies, 
hypophonia and speech hesitation, abnormal posture with 
bradykinesia, a festinated gait, and a mild cogwheel sign, 
but no significant tremor.

At a May 1997 examination by Randall Riegler, MD, an 
otolaryngologist, the veteran gave a one-month history of a 
left ear infection.  He said he had a punctured eardrum in 
World War II and currently experienced a blocked sensation in 
the ears, particularly on the left.  On examination, the 
veteran's tympanic membranes were dull and retracted, with 
serous effusion bilaterally.  There was a conductive hearing 
loss with a sensorineural component likely due to effusion.  
The impression was bilateral serous otitis media.

At his December 1998 Board hearing, the veteran testified 
that, while in service, he struck his head inside a tank that 
left the road.  He said he was knocked unconsciousness for a 
moment, and he bled from the ear, but had no lacerations or 
other injuries.  The next day, he sought medical attention 
and learned that his eardrum was punctured.  On another 
occasion, he struck his head when he jumped from a jeep, and 
was again rendered unconscious for a moment.  He sought 
medical attention at a field hospital and was told that he 
would be okay.  Thus, he was not treated.  With regard to his 
ear, he said that he had ear pain and pressure when flying in 
airplanes, and first sought medical attention about eight 
years after service.

In February 1999, the veteran submitted an undated article 
from USA Today that cited a report in the Journal of the 
American Medical Association on a study of Parkinson's 
disease in fraternal and identical twins.  According to the 
article, the study found that, except for persons diagnosed 
with Parkinson's disease before age 50, genetics seemed to 
play no part in the disorder.  One of the authors of the 
report, Caroline Tanner of the Parkinson's Institute, said 
that environmental factors, such as herbicides or pesticides, 
or diets high in calories and animal fat, may trigger 
Parkinson's disease.  She did not list head injury as a 
cause.  An article from the Los Angeles Times, also undated, 
reported on the same study and said that most cases of 
Parkinson's disease are not caused by a defective gene but by 
unknown chemicals in the environment.

Upon review of the evidence in this case, the Board sought an 
opinion from an independent medical expert and submitted the 
file, along with specific questions, to Steven Ringel, MD, 
Professor of Neurology at the University of Colorado Medical 
Sciences Center.  In a September 1999 letter, Dr. Ringel 
stated that he had reviewed the veteran's complete file that 
included reports from the examining physicians and 
institutions as well as treatise evidence submitted by one of 
them.  In answering the Board's specific questions, the 
neurologist said he considered the literature in his field as 
well as the evidence of record, including the treatise 
evidence.

According to Dr. Ringel, "[t]he vast majority of patients 
with Parkinson's disease have no known cause although there 
are some families with higher incidence of the condition."  
The medical expert said it was "conceivable that the veteran 
and his two sisters do have a propensity to a form of 
Parkinson's disease even though the sisters are described as 
having more typical Parkinson's disease and the veteran is 
thought to have an atypical syndrome in which he does not 
have tremor, his response to medication has been incomplete, 
and he has abnormalities in the basal ganglia on the imaging 
study."

Further, the specialist said that "[t]innitus is frequent in 
elderly people and occasionally can be familial.  Its 
association with Parkinson's disease is very rare although a 
gene has been localized in families with that association."  
Dr. Ringel noted that "one of the veteran's neurologists Dr. 
Junge [sic] obtained a gene test and it was negative.  
Therefore, I think it is very unlikely that the association 
of tinnitus and Parkinson's disease is related in this 
family."  Moreover, even "[a]ssuming that in 1945 [the 
veteran] sustained a head injury that included a punctured 
left eardrum, I think it is unlikely that his current left 
tinnitus is attributable to that injury.  There is no 
evidence that he had tinnitus immediately following the 
injury or at anytime during his military service."  Dr. 
Ringel said, "[t]he literature in the field of neurology 
does not support delayed onset of tinnitus from a punctured 
left eardrum. I could find no evidence documenting in fact 
injury to the left eardrum in the veteran."

Additionally, the neurologic expert said he did "not believe 
that it is likely that the head injuries that the veteran 
sustained in 1942 and 1945 significantly contribute[d] to his 
Parkinsonism."  According to the neurologist  
"[r]etrospective studies of the relationship between head 
trauma and Parkinson's disease are tenuous and at best 
suggest that head trauma may be one of several risk factors 
that are capable of combining in a predisposed individual to 
precipitate the chain of pathologic events culminating in 
Parkinson's disease."  The physician opined that "[t]he 
only prospective study following head trauma shows no 
association with Parkinson's disease.  Given the relatively 
minor head injury that the veteran sustained I do not believe 
that this injury accounts for his Parkinsonism."

As noted, the veteran received a copy of Dr. Ringel's letter 
and submitted it to Dr. Rubino along with, apparently, the 
January 1997 letter from Dr. Hartwig.  In an October 1999 
letter to the veteran, Dr. Rubino stated that he "would have 
to agree with Doctor Ringel that the cause of Parkinson's 
disease is not known and, therefore, one cannot attribute 
head injury as a cause of Parkinson's disease."  Dr. Rubino 
said he disagreed "with Doctor Hartwig's comment that 
Parkinson's disease, more likely than not, may be associated 
with [the veteran's] head injuries sustained in World War 
II."  According to Dr. Rubino, "I would agree with Doctor 
Ringel that it would be extremely difficult to attribute, 
certainly, the Parkinson's disease and perhaps even the 
tinnitus with the head injury.  If the tinnitus had been 
present since the head injury then, certainly, the head 
injury is the cause, but if the tinnitus came on later, it 
would be difficult to attribute even the tinnitus to the head 
injury."

In a December 1999 letter to the Board, the veteran's 
representative submitted a page from an article from the 
Spring/Summer 1999 newsletter of the Parkinson's Disease 
Foundation.  The article reported on the study of Parkinson's 
disease among twins, set forth above.  In an undated letter 
enclosed by his representative, the veteran argued that, when 
there is disagreement, the doctrine of reasonable doubt 
should be considered and, pursuant thereto, he should be 
granted service connection.

III.  Legal Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
an organic disease of the nervous system (including 
sensorineural hearing loss) in service, its incurrence in 
service will be presumed if it was manifest to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id. 

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

To digress for a moment, the Board observes that, as noted 
above, until very recently, the RO and the Board were 
required by law to assess every claim, before completing our 
adjudication as to its merits under substantive law, to 
determine whether it was well grounded, pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  A claimant seeking benefits 
under a law administered by the Secretary of Veterans Affairs 
had the burden to submit sufficient evidence to justify a 
belief by a fair and impartial individual that the claim was 
well grounded; then, if that burden was met, VA had the duty 
to assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-2 (1990); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  If the burden was not met, the 
duty to assist pursuant to section 5107(a) did not attach.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if 
the claim was not well grounded, the Board was without 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the VA had a duty to assist only those 
claimants who had established well-grounded claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim that was 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

As mentioned above, the law has changed during the pendency 
of this appeal, and the Veterans Claims Assistance Act of 
2000 establishes very specific requirements for giving notice 
to claimants of required information and evidence (see Pub. 
L. No. 106-475, § 3(a) (codified at 38 U.S.C. §§ 5103-
5103A)).  After receiving an application for benefits, VA is 
required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further effort to obtain them would be futile.  As noted 
above, the RO endeavored to obtain service medical records 
for the veteran's active service. 

As to the veteran's claim for service connection for a left 
ear disorder and Parkinson's disease as residuals of head 
injuries in service, the Board has reviewed the veteran's 
claim in light of the VCAA, and concludes that the RO did not 
fully comply with the new notification requirements at the 
time the veteran's claim was filed.  Specifically, the 
veteran and his representative were not explicitly advised, 
at the time the claim was received, of any additional 
evidence required for it to be substantiated, and the RO did 
not identify which evidence would be obtained by VA and which 
was the claimant's responsibility.

The Board notes, however, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the RO's statements and supplemental statements of 
the case clarified what evidence would be required to 
establish service connection.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
supra, at 393-94; VAOPGCPREC 16-92, (57 Fed. Reg. 49,747 
(1992)).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  In this case, there is ample 
examination evidence in the record on appeal as to the 
veteran's medical condition.  Further, the September 1999 
independent medical expert's report included review of all 
the previous medical examination findings.  The Board is, 
thus, satisfied that all relevant facts have been properly 
and sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims of 
entitlement to service connection for a left ear disorder and 
Parkinson's disease as residuals of head injuries in service.

Finally, the Board notes that 38 U.S.C.A. § 1154(b) (West 
1991) provides that, in the case of a veteran who engaged in 
combat with the enemy during a period of war, lay evidence of 
in-service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2001).  However, that does 
not end the Board's inquiry.  

The Court has held that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred or aggravated in service-that is, what happened 
then-not the question of either current disability or a 
nexus to service, as to both of which competent medical 
evidence is generally required.  See, e.g., Caluza v. Brown, 
7 Vet. App. at 504.  The "clear and convincing evidence to 
the contrary" provision of 38 U.S.C.A. § 1154(b), that 
lessens the evidentiary burden for combat veterans, applies 
only to the service incurrence element of a claim and not to 
the current disability and nexus elements.  The Court has 
emphasized that an unbroken line of cases since Caluza has 
held that the term "service connection" as used in 38 
U.S.C.A. § 1154(b) refers to proof of incurrence or 
aggravation of disease or injury in service rather than to 
the legal standard for entitlement to payments for a 
disability.  Kessel v. West, 13 Vet. App. 9 (1999) (en banc), 
opinion withdrawn and appeal dismissed on other grounds, 14 
Vet. App. 185 (2000) (en banc order)

A.  Left Ear Disorder

The veteran contends, with both the able support of his 
representative and the dedicated assistance of his wife, that 
his head was injured and his left eardrum was punctured in 
service, and that he has a left ear disorder as a result.  
Although his service medical records do not reflect 
complaints or treatment of a left ear injury, the veteran's 
contentions are presumed credible for the limited purpose of 
the service incurrence component of his claim.  See 38 C.F.R. 
§ 1154(b).  However, on VA and non-VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had a left ear disorder.  Rather, he has reported 
tinnitus, or a rumbling, in his ears, but the reports seem to 
have involved both ears.  In fact, more recently, in 1997, a 
private medical specialist diagnosed bilateral serous otitis 
media.  Furthermore, the veteran has submitted no evidence to 
show that he currently has a left ear disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has a left ear disorder has been presented.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Here, 
there is no medical evidence of record that shows a current 
disability in the left ear consistent with a punctured left 
eardrum more than 50 years ago.  Id.  Certainly, there is no 
medical evidence linking a current disability to such a left 
ear injury and, in an October 1999 letter to the veteran, Dr. 
Rubino seemed to agree. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  
Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has a 
left ear disorder.

Accordingly, as it has not been shown that the veteran 
currently has a left ear disorder that is related to head 
injuries in service, service connection for a left ear 
disorder must be denied.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.304.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b) (old and new versions).

B.  Parkinson's Disease

The veteran further contends that head injuries sustained in 
service, in 1942 and 1945, caused his Parkinson's disease 
that was first diagnosed in 1989.  The Board finds, based 
upon the veteran's testimony under oath, that he had head 
injuries in service, one of which caused a momentary loss of 
consciousness, but none of which was so severe as to require 
hospitalization or medical treatment that generated a 
permanent record.  See 38 C.F.R. § 1154(b).  Although the 
evidence shows that the veteran currently has Parkinson's 
disease, the competent medical evidence of record does not 
establish that this disability is related to service or any 
incident thereof.

In support of his claim, the veteran submitted extensive 
treatise evidence, including excerpts from pamphlets and 
newsletters and articles from newspapers and medical 
journals, that addressed the causes of Parkinson's disease, 
all summarized above.  The excerpts of pamphlets submitted at 
the September 1995 hearing are not sufficiently probative to 
merit further discussion.  By the same token, the newspaper 
articles submitted in February 1999 and the page from the 
Parkinson's Disease Foundation spring/summer newsletter, all 
of which discussed a study of Parkinson's disease among 
twins, are not relevant here.  However, we have carefully 
studied the articles from the medical journals, and those 
articles warrant further discussion.

The authors of the 1991 article determined that there is no 
single cause of Parkinson's disease; that it may result from 
a complex interaction of age, environmental factors, and even 
genetic predisposition; and that head trauma may be only one 
of several risk factors that, in combination with other risk 
factors including predisposition, may precipitate the chain 
of pathological events that culminate in Parkinson's disease.   
The author of the 1990 article, cited in the 1991 article, 
concluded that head trauma may be a risk factor, but not a 
primary etiologic agent, for Parkinson's disease.  The 
authors of the 1987 article found a pathologic relationship 
between Parkinson's disease and traumatic, or boxer's, 
encephalopathy that they felt suggested that repeated blows 
to the head, as in boxing, may cause degeneration of the 
extrapyramidal system.  The author of an undated article 
listed a number of possible etiologies for Parkinson's 
disease, including head trauma, with regard to which he 
determined that Parkinson's disease could be attributed to a 
single head injury if it were so severe as to cause loss of 
consciousness and other neurologic deficit, followed within 
weeks by Parkinson's disease.  The author of the 1986 article 
attributed Parkinson's disease to head trauma in 2.5 percent 
of the patients studied, but also attributed it to heredity 
in 6.5 percent of them.  The authors of the 1985 study of 35 
patients with atherosclerosis and Parkinson's disease found 
that a significant number had a history of head injuries and 
neuroinfections.  After a careful review of the treatise 
evidence of record, we find that it is best characterized by 
the Executive Director of the Parkinson's Disease Foundation 
in a 1995 letter to the veteran when she said:  "As to your 
question about head injury and Parkinson's disease, the 
answer is not clear."

The Court has addressed the use of treatise evidence to 
establish a claim.  In order to relate symptoms in service to 
a disorder diagnosed much later, the treatise evidence must 
address the symptoms so specifically as to eliminate "the 
possibility of the existence of other conditions that also 
often present with the same symptomatology."  Sacks v. West, 
11 Vet. App. 314, 317 (1998).  The treatise evidence must 
discuss the relationship between early symptoms and the 
current disorder "with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based on objective facts."  Id.; see 
also Wallin v. West, 11 Vet. App. 509 (1998).

In the veteran's claim, here, while there is no evidence in 
service medical records of head injuries, as indicated above, 
the Board has concluded that he sustained head injuries in 
service.  However, in Wallin it was noted that the treatise 
evidence was so specific as to rule out other possible causes 
of the symptoms in service.  But in the case at bar, the 
treatise evidence is not so specific as to rule out all 
etiologies, other than the head injuries in service, for the 
veteran's Parkinson's disease.  In fact, the treatise 
evidence only seems to establish head injury as the cause of 
Parkinson's disease in the very limited situation, not 
applicable here, where head injury is so severe as to cause 
loss of consciousness and other neurologic deficit, followed 
within weeks by the onset of Parkinson's disease.  In sum, we 
find that, not only does the treatise evidence fail to 
establish the veteran's head injuries in service as the cause 
of his Parkinson's disease, it is too general, too tenuous, 
and too speculative, to bring the claim into relative 
equipoise. 

But, in further support of his assertions, the veteran would 
point to Dr. Juncos' January 1991 letter that related the 
atypical features of the veteran's Parkinson's disease to 
post-traumatic Parkinson's disease discussed in some of the 
articles he enclosed.  The doctor referred to those atypical 
features again in a September 1996 letter in which he 
asserted that they amounted to a "parkinson-plus syndrome" 
that had been described as a sequela of multiple head 
traumas.  Then, in a January 1997 report, Dr. Bruce Hartwig 
opined that the veteran's Parkinson's disease was more likely 
than not due to head injuries he sustained during World War 
II. 

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In his September 1999 opinion, Dr. Ringel, the independent 
expert neurologist, noted that, in the vast majority of 
Parkinson's disease patients, the cause of the disease is 
unknown.  The medical specialist said that the relationship 
between head injury and Parkinson's disease is tenuous and 
that head injury is, at best, only one of several factors 
that, in combination, may lead to Parkinson's disease.  In 
the expert's opinion, it is unlikely that the veteran's head 
injuries in service contributed to his Parkinson's disease.

The Board is persuaded that the independent medical expert's 
opinion is most convincing, in that he reviewed the medical 
and treatise evidence in the file and considered the 
professional literature in the field of neurology.  Where a 
medical expert has fairly considered all the evidence, his 
opinion may be accepted as an adequate statement of the 
reasons and bases for a decision when the Board adopts such 
an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board 
does, in fact, adopt the independent medical specialist's 
opinion on which it bases its determination that service 
connection for Parkinson's disease is not warranted in this 
case.

As to the opinions of Drs. Juncos, Hartwig, and Ringel, the 
Board finds that Dr. Juncos did not clearly attribute the 
veteran's Parkinson's disease to head injuries in service.  
Rather, he called the veteran's Parkinson's disease 
"atypical" or a "parkinson-plus syndrome" and then 
referred to treatise evidence that suggested a relationship 
between Parkinson's disease and head injuries.  However, even 
the authors of the articles to which he referred were quite 
circumspect in their conclusions regarding an etiological 
relationship between Parkinson's disease and head injuries.  
Indeed, one study only found such a relationship when 
Parkinson's disease followed a severe head injury that 
included loss of consciousness and other neurologic deficit, 
by a few weeks.  We have already discussed why we have found 
unpersuasive the treatise evidence relied upon by Dr. Juncos.  
His suggestion that the veteran's Parkinson's disease is 
related to head injuries in service is equally unpersuasive.

While Dr. Hartwig was more specific, his opinion was based on 
a history provided by the veteran.  See Reonal and LeShore, 
supra.  The physician said that it was more likely than not 
that the veteran's Parkinson's disease was due to head 
injuries which he sustained in World War II.  However, that 
opinion was prefaced with history that the veteran had 
sustained "several concussion[s]".  In fact, it appears 
that, immediately after the head injuries, the veteran had no 
blurring of vision or ringing in the ears (see the statements 
of Drs. Stern, Ringel, and Rubino as to the significance of 
such findings).  There is no evidence, certainly no medical 
evidence, that he suffered a concussion, let alone several of 
them, as a result of head injuries.  Thus, Dr. Hartwig 
assumed facts not in evidence, and his opinion, although 
doubtless sincerely rendered, is, for that reason, not 
accorded great weight by the Board.  See Reonal, supra.

On the other hand, the independent medical expert stated that 
he had reviewed the evidence of record, including the 
treatise evidence, and was familiar with the literature in 
the field.  He explained that the relationship between head 
trauma and Parkinson's disease is tenuous.  He concluded 
that, at best, head trauma might be one of several risk 
factors that could combine in a predisposed individual to 
cause Parkinson's disease.  The specialist said that the only 
prospective study that followed head trauma failed to show an 
association with Parkinson's disease.  The expert opined that 
it was unlikely that the head injuries the veteran sustained 
in 1942 and 1945 contributed significantly to his 
Parkinsonism.

Moreover, in an October 1999 letter, Dr. Rubino said that he 
agreed with Dr. Ringel that the cause of Parkinson's disease 
is unknown and that it could not be attributed to head 
injury.  Dr. Rubino said he disagreed with Dr. Hartwig, who 
had said that it was more likely than not that the veteran's 
Parkinsons disease was caused by the head injuries he 
sustained during World War II.  

Thus, the opinions of Drs. Juncos and Hartwig are accorded 
less weight than those of Drs. Ringel and Rubino.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
Parkinson's disease as a residual of head injuries in 
service.  Thus, this claim must be denied.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993.

The Board appreciates the obvious sincerity of the veteran 
and his wife in pursuing this claim, including their 
testimony at the hearing before the undersigned.  We are 
fully cognizant that a remand by the Court "is meant to 
entail a critical examination of the justification for the 
decision" and that the Court "expects that the BVA will 
reexamine the evidence of record, seek any other evidence the 
Board feels is necessary, and issue a timely, well-supported 
decision" in the case.  Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991).  As discussed above, the Board has again 
reviewed the entire record and determined that the 
evidentiary record is adequate to support this decision.

ORDER

Service connection for Parkinson's disease, claimed as due to 
head injuries in service is denied.

Service connection for a left ear disorder, claimed as due to 
head injuries in service, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

